Name: Council Directive 83/264/EEC of 16 May 1983 amending for the fourth time Directive 76/769/EEC on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations
 Type: Directive
 Subject Matter: competition;  European Union law;  marketing;  deterioration of the environment;  environmental policy
 Date Published: 1983-06-06

 Avis juridique important|31983L0264Council Directive 83/264/EEC of 16 May 1983 amending for the fourth time Directive 76/769/EEC on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations Official Journal L 147 , 06/06/1983 P. 0009 - 0010 Spanish special edition: Chapter 13 Volume 14 P. 0063 Portuguese special edition Chapter 13 Volume 14 P. 0063 Finnish special edition: Chapter 15 Volume 4 P. 0125 Swedish special edition: Chapter 15 Volume 4 P. 0125 COUNCIL DIRECTIVE of 16 May 1983 amending for the fourth time Directive 76/769/EEC on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations (83/264/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the use of tris (2,3 dibromopropyl)-phosphate to fireproof textile articles was prohibited by Directive 79/663/EEC (4) because of the health hazards it presents ; whereas subsequent examinations have shown that two other fire-retardant products, tris-(aziridinyl)-phosphinoxide and polybrominatedbiphenyls (PBB), are harmful to health and, consequently, should not be employed in textile articles which come into contact with the skin; Whereas 3,3 dimethoxybenzidine is used in the manufacture of sneezing powder ; whereas, even though the information concerning the mutagenic and carcinogenic properties of this substance is not conclusive, the affinity of the structure of this substance to benzidine, which has a definitely established carcinogenic effect on man, suggests that great caution should be exercized in respect of its potential risks to health ; whereas it is clear that sneezing powder is mainly used by children who, in principle, represent a group which is sensitive to toxic chemicals and who should, consequently, receive special protection against health hazards ; whereas, therefore, the use of this substance should be prohibited in jokes and hoaxes such as sneezing powder; Whereas some plant-based sneezing powders present dangers to those who use them, especially children, and are already banned for this reason in some Member States; Whereas ammonium polysulphides have a corrosive effect and may cause serious, lasting damage, particularly to the eyes ; whereas these compounds, which are sold in particular to children as jokes or hoaxes are especially dangerous ; whereas their use should, consequently, be banned; Whereas the volatile esters of bromaocetic acid are used as tear gas ; whereas they have an irritant effect upon and may be harmful to the respiratory system and the eyes ; whereas, in strong concentrations they produce a corrosive effect and can cause irreversible damage to the eyes ; whereas they should not be used by children and their use as a joke or hoax should, therefore, be prohibited; Whereas the restrictions already introduced by some Member States in respect of the abovementioned substances directly affect the establishment or functioning of the common market ; whereas it is therefore necessary to harmonize existing legislation in this field in the Member States and to amend accordingly the Annex to Directive 76/769/EEC (5), HAS ADOPTED THIS DIRECTIVE: Article 1 The following items shall be added to the Annex to Directive 76/769/EEC: >PIC FILE= "T0023545"> (1) OJ No C 288, 10.11.1981, p. 7. (2) OJ No C 125, 17.5.1982, p. 148. (3) OJ No C 112, 3.5.1982, p. 42. (4) OJ No L 197, 3.8.1979, p. 37. (5) OJ No L 262, 27.9.1976, p. 201. >PIC FILE= "T0023546"> Article 2 Member States shall bring into force the provisions necessary to comply with this Directive within 18 months of notification (1). They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 16 May 1983. For the Council The President I. KIECHLE (1) This Directive was notified to the Member States on 19 May 1983.